Citation Nr: 1340994	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-07 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims on appeal.  In August 2012, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is attributable to the acoustic trauma he experienced during his active military service.

2.  The Veteran's current tinnitus is attributable to the acoustic trauma he experienced during his active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A.        §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2000 & Supp. 2013); 38 C.F.R.     §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2000 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the Veteran's service in the infantry, as demonstrated on his service separation form, the Board concedes that he experienced acoustic trauma during service.  The Veteran's service treatment records (STRs) are silent for diagnoses of bilateral hearing loss and tinnitus.  

The evidence regarding medical nexus consists of two VA opinions, dated in April 2010 and April 2012, respectively; and an opinion from the Veteran's private physician, Dr. Otto, dated in November 2011.  On VA examination in April 2012, the Veteran presented with bilateral hearing loss that meets the VA standards to be considered a disability for compensation purposes.  The VA examiners concluded that the Veteran's bilateral hearing loss and tinnitus were not incurred during service, as there was no showing of such, considering threshold shifts deemed insignificant, at that time.  The Veteran asserts that the VA examiners incorrectly considered a history of long-term jackhammer use in post-service employment in rendering their negative nexus opinions, instead of jackhammer use for only one week.  In contrast, Dr. Otto, after review of the Veteran's STRs, found that the Veteran's hearing sensitivity did decrease in a significant way, showing that acoustic trauma did likely affect his hearing.  He opined that the Veteran's symptoms of hearing loss and tinnitus appear to be permanent and progressive, and appear to be at least as likely as not directly related to noise trauma during service.  










(Continued on the next page)
Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue.  As a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for bilateral hearing loss and tinnitus will be granted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


